IN THE SUPREME COURT OF MISSISSIPPI

                                     NO. 2003-EC-01008-SCT

THOMAS F. CAMERON, III

v.

THE MISSISSIPPI REPUBLICAN PARTY AND ITS
STATE EXECUTIVE COMMITTEE, AND JAMES
HERRING, IN HIS OFFICIAL CAPACITY AS PARTY
CHAIRMAN, EUGENE CLARKE, INDIVIDUALLY,
AND STEPHEN NICK, INDIVIDUALLY

DATE OF JUDGMENT:                                05/07/2003
TRIAL JUDGE:                                     HON. EDWARD E. PATTEN, JR.
COURT FROM WHICH APPEALED:                       HINDS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                         WILLIE GRIFFIN
                                                 WILLIE L. BAILEY
                                                 JOHNNIE E. WALLS, SR.
ATTORNEY FOR APPELLEES:                          MICHAEL B. WALLACE
NATURE OF THE CASE:                              CIVIL - ELECTION CONTEST
DISPOSITION:                                     AFFIRMED - 03/25/2004
MOTION FOR REHEARING FILED:
MANDATE ISSUED:



        EN BANC.

        CARLSON, JUSTICE, FOR THE COURT:

¶1.     Trapped in a legislatively-drawn senatorial district in the course of redistricting, and seemingly

unable to run for elective office in the August 2003 legislative primaries due to residency requirements,

Thomas F. Cameron, III, appeals to this Court from an adverse decision of the Circuit Court of the First

Judicial District of Hinds County. After meticulous review of the record and application of well-reasoned
statutory law as well as prior decisions of this Court, and because time was of the essence, we affirmed

the circuit court’s decision by order dated June 27, 2003, indicating this opinion would follow.

                            FACTS AND PROCEDURAL HISTORY

¶2.     In 1991, Thomas F. Cameron, III, was elected to the House of Representatives, taking office in

January, 1992, as Representative of District 52, comprised of portions of Issaquena, Sharkey, and

Washington Counties.1 At the time this appeal was perfected in 2003, Cameron was a resident of the City

of Greenville in Washington County.

¶3.     Following the 2000 Census, the Legislature, during its 2002 session, passed Joint Resolution No.

201, redistricting the State Senate. The plan was submitted to the United States Department of Justice,

which precleared the plan on June 17, 2002. Instead of seeking reelection as a Representative, Cameron

decided to run for the Senate in the newly-drawn Senate District No. 22; however, Cameron’s residence

was situated in the newly drawn Senate District No. 12 approximately fifty feet outside the new Senate

District No. 22.

¶4.     Cameron resided in the same location from 1969 until 1983, and then moved his residence to

another location where he remained until 1999; however, from 1969 until 1999, Cameron had maintained

his residence in territory which was situated in both the old Senate District No. 22 and the new Senate

District No. 22. From 1999 until at least May, 2003, Cameron had resided on South Main Street in the

City of Greenville, which residence was in newly drawn Senate District No. 12.




        1
         Cameron’s term as District 52 Representative expired in January, 2004.

                                                    2
¶5.     On February 26, 2003, Cameron submitted his qualifying papers to the Mississippi Republican

Party State Executive Committee (Committee), seeking the Republican nomination for new Senate District

No. 22. Cameron entered into a contract to purchase a home within the new Senate District No. 22, with

the“[c]losing to be on or before May 1, 2003" and “[p]ossession to be on or before June 1, 2003.” There

is no doubt that Cameron timely submitted the necessary paperwork for qualification prior to the March

1, 2003, deadline. The Committee met on March 6, 2003, to certify primary candidates for the Republican

party. However, the determination of qualification for Cameron was deferred until a hearing on March 20,

2003, at which time the Committee refused to certify Cameron to seek election in the new Senate District

No. 22 Republican Primary due to his failure to meet the residency requirements of the state constitution

and applicable statutes.

¶6.     On March 31, 2003, Cameron filed in the Circuit Court of the First Judicial District of Hinds

County a pleading entitled Petition for Judicial Review of Decision of the State Executive

Committee of the Mississippi Republican Party Refusing to Certify Petitioner as a

Candidate for the Republican Nomination for State Senator, District 22 and for Writ of

Mandamus. Cameron stated in his petition that he was filing his pleadings pursuant to Miss. Code Ann.

§ 23-15-961(4) (Rev. 2001). In his petition, Cameron requested, inter alia, the issuance of a writ of

mandamus ordering the State Executive Committee to place Cameron’s name on the ballot for the August

5, 2003, primary election. Based on the filing of this petition, Presiding Justice Smith executed an order

on April 2, 2003, appointing Chancellor Edward E. Patten, Jr. as special judge pursuant to Miss. Code




                                                    3
Ann. § 23-15-961(5) (Rev. 2001).2 Chancellor Patten acted with dispatch in conducting a hearing on

April 22, 2003, and on May 2, 2003, he entered a judgment denying Cameron any relief under his petition

and dismissing the petition. In so doing, Chancellor Patten found:

        1.       That Cameron was a resident of Senate District 22 until the new redistricting plan
                 was precleared by the United States Department of Justice;

        2.       The new redistricting plan went into effect upon preclearance by the United States
                 Department of Justice on June 17, 2002 as set forth in the Senate Resolution;

        3.       After preclearance Cameron’s home and residence was located in the new Senate
                 District 12;

        4.       Cameron is purchasing a home in Senate District 22;

        5.       Cameron does not meet the residency requirements to seek the position of Senator
                 from District 22 since he will not have lived in Senate District 22 for two years
                 immediately preceding the election;

        6.   While Cameron lived in Senate District 22 prior to redistricting he now lives in
             Senate District 12 and cannot tack his former residency in Senate District 22 to
             his new residency in Senate District 22 after moving to that District for the purpose
             of meeting the two year residency requirement of Miss. Const., Art. 4, §42.
             Cameron could tack his residency to District 12 where his residence for over
             twenty (20) years is located, but he is not qualified to run in District 22.
Cameron, on April 23, 2003, submitted his Motion to Alter or Amend Findings of Fact and Conclusions

of Law and Judgment pursuant to Miss. R. Civ. P. 59.3 On May 7, 2003, Chancellor Patten entered his




        2
        Even though the petition is by statute filed in circuit court, Miss. Code Ann. § 23-15-961(5)
provides that the Chief Justice or other justice of this Court may appoint either a chancery judge or a circuit
judge.
        3
         Chancellor Patten evidently issued an oral bench ruling on April 22, 2003, at the conclusion of
the hearing, because Cameron’s Miss. R. Civ. P. 59 motion is dated April 23, 2003. There is no filing date
stamped on the motion.

                                                      4
Order Granting Motion to Alter or Amend Findings of Fact and Conclusions of Law, as well as the

Judgment consistent therewith.

¶7.     Because Miss. Code Ann. § 23-15-961 envisions that election matters will receive expedited

judicial review, an appeal to the Supreme Court is based on a bill of exceptions as opposed to a court

reporter’s transcript. Miss. Code Ann. § 23-15-961(6) (Rev. 2001). Accordingly, on May 12, 2003 (the

third business day after entry of the Order), the bill of exceptions, signed by Chancellor Patten, was filed

with this Court.

¶8.     Cameron has presented five issues for review:

        1.         Whether Art. 4, § 42 of the Miss. Constitution requires Cameron to live in Senate
                   District 22 for at least two years immediately preceding the election.

        2.         Whether the Senate has exclusive authority to hear challenges to the qualifications
                   of the candidates who seek party nominations when political parties and/or
                   persons fail to act within the time allowed by § 23-51-961.

        3.         Whether the State Executive Committee of the Mississippi Republican Party had
                   authority to conduct a hearing on March 20, 2003.

        4.         Whether the trial court erred by holding that no petition was required to be filed
                   and before the State Executive Committee could rule on Cameron’s qualifications.

        5.         Whether the trial court erred in conducting a de novo hearing without requiring a
                   petition.

Issues two through five relate to jurisdiction, which was addressed by then-Presiding Justice McRae in his

dissent to this Court's June 27, 2003, Order. We thus consolidate these jurisdiction related issues and first

address the issue of jurisdiction.

                                               DISCUSSION



                                                       5
¶9.     Both Cameron and the State Executive Committee agree that Art. 3, § 38 of the Mississippi

Constitution requires that “[e]ach house shall elect its own officers, and shall judge of the qualifications,

return and election of its own members.” In two cases where we have interpreted § 38, we have deferred

to the Legislature on qualification issues. See Esco v. Blackmon, 692 So.2d 74 (Miss. 1997) (holding

that, although not the only forum, the House of Representatives was a proper forum for adjudication of

election contest); Foster v. Harden, 536 So.2d 905 (Miss. 1988) (holding circuit court did not have

jurisdiction in case brought during run-off elections regarding qualifications of senatorial candidate already

certified by Democratic Executive Committee). However, in both of these cases, the petitions were filed

after the elections.

¶10.    The case sub judice concerns a determination by the Mississippi Republican Party and its State

Executive Committee as to the qualifications of a primary candidate. Under Miss. Code Ann. § 23-15-

299(7) (Supp. 2003), the Legislature has conferred the duty to determine qualifications of candidates to

the appropriate executive committees. Miss. Code Ann. § 23-15-299(7) provides:

        Upon receipt of the proper fee and all necessary information, the proper executive
        committee shall then determine whether each candidate is a qualified elector of the state,
        state district, county or county district which they seek to serve, and whether each
        candidate meets all other qualifications to hold the office he is seeking or presents absolute
        proof that he will, subject to no contingencies, meet all qualifications on or before the
        date of the general or special election at which he could be elected to office. . . . If the
        proper executive committee finds that a candidate either (a) is not a qualified
        elector, (b) does not meet all qualifications to hold the office he seeks and fails
        to provide absolute proof, subject to no contingencies, that he will meet the
        qualifications on or before the date of the general or special election at
        which he could be elected, or (c) has been convicted of a felony as described in this
        subsection, and not pardoned, then the name of such candidate shall not be
        placed upon the ballot.

(emphasis added).

                                                      6
¶11.    Cameron submits that we should focus on the Committee’s failure to conform its actions with the

provisions of Miss. Code Ann. § 23-15-961 and, in essence, ignore the provisions of Miss. Code Ann.

§ 23-15-299. Cameron argues that since there was no petition timely filed by a contesting party thereby

contesting his qualifications pursuant to Miss. Code Ann. § 23-15-961, he was certified to run in the

Republican primary by default. Cameron’s interpretation of the statutory mandate it would completely

nullify the provisions of Miss. Code Ann. § 23-15-299(7) which require the appropriate party executive

committees to make a pre-election determination that their candidates are qualified according to law.

Cameron contends that a party executive committee can act only on a petition to contest a candidate’s

qualifications and if the committee wants to sua sponte challenge a candidate’s qualifications, the committee

itself must file a petition to challenge the candidate’s qualifications. In other words, according to Cameron’s

theory, a party executive committee would have to “petition itself.” A person’s pre-election or post-

election challenge of a candidate’s qualifications under the appropriate statutes is an altogether different

creature than a party executive committee’s pre-election inquiry to assure that its candidates are lawfully

qualified to even run in the party primary.

¶12.    The deadline for qualifying was March 1, 2003. After the State Executive Committee failed to

qualify Cameron as a candidate in the primary election, Cameron petitioned the circuit court for relief. The

circuit court ruled that it had jurisdiction under Miss. Code, § 23-15-961(4), which provides that “any

person aggrieved by the action or inaction of the appropriate executive committee may file a petition for

judicial review to the circuit court ...” Section 23-15-961(5) provides that the court shall review the

decision of the executive committee de novo. Pursuant to § 23-15-961(6), this Court has “authority to

grant such relief as is appropriate under the circumstances.” Having previously found that we had

                                                      7
jurisdiction to hear this election case and that we were under a duty to make a decision at the earliest

possible date, we issued an order on June 23, 2003, affirming the circuit court’s decision and indicated that

this opinion would follow.

¶13.    Both the State Executive Committee and the circuit court found that Cameron did not meet the

qualifications required for a Senator. The qualifications for a Senator are set forth in the Mississippi

Constitution, Art. 4, § 42, which provides:

        No person shall be a senator who shall not have attained the age of twenty-five years, who
        shall not have been a qualified elector of the state four years, and who shall not be an
        actual resident of the district or territory he may be chosen to represent for two years
        before his election. The seat of a senator shall be vacated upon his removal from the
        district from which he was elected.

¶14.    Miss. Code Ann. § 23-15-299(7) requires the executive committee to determine whether each

candidate meets “all other qualifications to hold the office he is seeking or presents absolute proof that

he will, subject to no contingencies, meet all qualifications on or before the date of the general or

special election at which he could be elected to office.” (emphasis added). If the candidate “fails to provide

absolute proof, subject to no contingencies, that he will meet the qualifications on or before the date

of the general or special election at which he could be elected............then the name of such candidate shall

not be placed upon the ballot.” Id. (emphasis added). Cameron cannot meet this statutory provision.

¶15.    We have previously addressed residency issues in election contests. In Smith v. Deere, 195

Miss. 502, 16 So. 2d 33 (1943), this Court addressed the contest of a voter in a supervisor’s election and

the question of whether the voter was a qualified elector under the then effective constitutional requirement

that one be a resident of the state for two years in order to vote. The voter resided in Louisiana until less



                                                       8
than two years prior to the election in question, at which time he moved into Walthall County, Mississippi.

The evidence showed that the voter decided to move into the state the preceding summer and purchased

a tract of land on which to build a home and business. Equating residence with domicile for political

purposes, the Court held that a domicile continues until another is acquired and does not change until the

person removes himself to the new locality with the intent to remain there and abandons the old domicile

without intent to return to it. Id. 504-05, 16 So. 2d at 34. Also, Jones v. State ex rel. McFarland,

207 Miss. 208, 42 So. 2d 123 (1949), held that one who for many years maintained a home outside the

town where his wife and children resided and on which he claimed homestead exemption did not establish

residence within the town for the purpose of holding the office of town marshal by keeping a homemade

trailer within the town, in which he slept.

¶16.    In the end, our decision today is guided by our recent decision in Grist v. Farese, 860 So.2d

1182 (Miss. 2003). In Grist, a chancellor who had several complaints pending before the Mississippi

Commission on Judicial Performance (Commission), entered into a Memorandum of Understanding

wherein he agreed, inter alia, to not seek judicial or legislative office in the future. When Grist qualified to

seek election to the office of District Attorney in his home district, certain petitioners sought to have Grist

disqualified as a district attorney candidate, claiming inter alia, that the office of district attorney was a

“quasi-judicial office,” and that Grist did not meet the statutory qualifications for the office because he was

not a practicing lawyer. While the circuit court found that the office of district attorney was a quasi-judicial

office, thus placing Grist in violation of the Memorandum of Understanding, the circuit court also found that

pursuant to Miss. Code Ann. § 23-15-299(7), the issue of whether Grist was a practicing attorney was

premature because Grist was required only to be a practicing attorney at the time of his election, not at the

                                                       9
time of qualifying. In making this decision, the circuit court relied in part on our decision in State ex rel.

Plunkett v. Miller, 162 Miss. 149, 137 So. 737 (1931). However, we stated:

        The circuit court’s interpretation of Plunkett would negate the statutory process of
        qualification as provided in § 23-15-299. The [petitioners] cite Hinds County Election
        Commission v. Brinston, 671 So.2d 667 (Miss. 1996), where the residency
        requirement in the circuit clerk’s election was considered and decided before the election.
        We find that the procedure provided in § 23-15-299(7) is controlling in this case. The
        circuit court’s finding that Grist was not a practicing attorney is supported by the testimony
        at the hearing, as previously set out in this opinion, as is the finding that Grist did not supply
        absolute proof that he would meet that qualification of the office of district attorney on or
        before the date of the general election.

Grist, 860 So.2d at 1187.

¶17.    Here, Cameron admitted both before the Committee and the circuit court that as of the times of

his appearances, he was not a resident of new Senate District No. 22 but that he was in the process of

moving into the new district as evidenced by the real estate contract. Although Cameron, at the time of the

hearings, may have intended in good faith to purchase the home for which he had contracted in order to

establish residence within District 22, he failed to show at the time of qualification for office with “absolute

proof” and “without contingencies” that he would be a resident within the district at the time of the election.

 The record is absolutely devoid of any evidence that Cameron had or would meet this statutory

requirement “subject to no contingencies.” The purpose of the law is to provide the party executive

committees and our election officials, such as our circuit clerks, adequate time to determine who the

candidates shall be and to print the ballots accordingly.

¶18.    If, for example, Cameron’s only impediment to qualifying for the senate race had been that he was

only twenty-four years of age at the time of appearing before the Committee, and yet he would become



                                                       10
twenty-five years of age prior to the general election, then certainly the mere presentation of his birth

certificate would meet the statutory criteria, that, short of death or unforeseeable disability, there were no

contingencies to his timely meeting all the qualifications to hold office.

¶19.    Rather, Cameron’s argument focuses on the circuit court’s finding that he may not tack his former

residences to fulfill the residency requirement found in Art. 4, § 42. This Court has never directly

addressed the question of how to deal with potential candidates who were residents of a district but on the

effective date of redistricting find themselves living outside of the district. However, based upon the

foregoing analysis, we need not make this determination today. Because Cameron has failed to show at

the time of qualification for office with “absolute proof” and “without contingencies” that he would be a

resident within the district at the time of the election, we will leave for another day the questions of whether

Art. 4, § 42 requires a candidate to live in the district for at least two years immediately preceding the

election and what effect, if any, redistricting has on residency requirements and tacking.

                                             CONCLUSION

¶20.    The Circuit Court of the First Judicial District of Hinds County did not err in concluding that

Cameron was not a resident of Senate District 22 and was not qualified to run in the Republican primary

for state senator from that district. Therefore, we affirm the circuit court's judgment.

¶21.    AFFIRMED.

     PITTMAN, C.J., SMITH AND WALLER, P.JJ., COBB AND DICKINSON, JJ.,
CONCUR. EASLEY J., DISSENTS WITHOUT SEPARATE WRITTEN OPINION. DIAZ
AND GRAVES, JJ., NOT PARTICIPATING.




                                                      11